 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

ERIC LUND, et.al., No. 2:19-cv-02287-JAM-DMC
Plaintiff,
Vs. ORDER TO SEAL DOCUMENTS
JEFFREY DATZMAN, et. al,

Defendant.

 

 

 

The Court having received the request of Plaintiffs ERIC LUND and SUSANNAH
LUND to file under seal the Proofs of Service concerning Defendants SAMUEL DICKSON,
STEVE WEST, DAVID VARAO, and JOHN BLENCOWE, the Court having considered the
argument filed in connection with the request, and the Court having found good cause therefor,
HEREBY ORDERS THAT:

1. Plaintiffs’ request to file under seal the Proofs of Service for Defendants SAMUEL
DICKSON, STEVE WEST, DAVID VARAO, and JOHN BLENCOWE is
GRANTED.

2. The Proofs of Service shall only be released to a party or counsel if ordered by the
Court and released under Protective Order.

3. This Order shall remain in effect for the duration of the case.

sermp, upanéey &, 20ND fell ied

United States istrict Court Judge

Eastern District of California

1

[Proposed] ORDER TO SEAL DOCUMENTS

 
